Name: Council Regulation (EEC) No 482/81 of 24 February 1981 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/2 Official Journal of the European Communities 27. 2 . 81 COUNCIL REGULATION (EEC) No 482/81 of 24 February 1981 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, (EEC) No 1655/76 by Regulations (EEC) No 3457/80 (2 ), (EEC) No 285/81 (3 ) and (EEC) No 345/81 (4 ) ; whereas it is necessary at present to fix for the whole of the period 1 January to 31 March 1981 a quantity limit that New Zealand may export to the United Kingdom complying with the cif price fixed by Regulation (EEC) No 2540/80 (5), HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 18 , Having regard to the proposal from the Commission , Whereas, further to Protocol 18 , Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom ( ! ), autho ­ rized the United Kingdom, as a transitional measure, to import certain quantities of New Zealand butter on special terms from 1978 to 1980 ; whereas, in the interval , pending a Council Decision on the Commis ­ sion 's proposal regarding new import measures for New Zealand butter into the Community, it was appropriate not to cease application of Regulation (EEC) No 1655/76 on 31 December 1980 ; Whereas, to this end, quantity limits for the month of January 1981 and for the period 1 to 24 February 1981 have been successively inserted into Regulation The penultimate and last subparagraph of Article 1 (2) of Regulation (EEC) No 1655/76 shall be replaced by the following subparagraph : 'The quantity limit shall be fixed at 23 750 tonnes for the period between 1 January and 31 March 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1981 . For the Council The President G. BRAKS (2 ) OJ No L 360 , 31 . 12 . 1980, p . 19 . (3 ) OJ No L 32, 4 . 2 . 1981 , p . 2 . (4 ) OJ No L 38 , 1 1 . 2 . 1981 , p . 14 . (') OJ No L 185, 9 . 7 . 1976 , p . 1 . ( 5 ) OJ No L 260 , 3 . 10 . 1980 , p . 1 .